DETAILED ACTION
The Amendment filed 4/11/22 has been entered. Claim 1 has been amended and claims 2-20 have been added.
Claims 1-20 are pending.
Applicant’s amendments/arguments have overcome the previously presented Claim Objections.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment and argument with respect to the newly added claims 2-20, filed on 4/11/22, have been fully considered but they are deemed to be moot in view of the new grounds of rejection.
Applicant’s arguments with respect to amended claim 1 have been fully considered but they are not persuasive.
Applicant argues that Kamble does not teach or suggest all of the subject matter of amended claim 1. For example, Kamble does not teach or suggest both “performing a root causes analysis, a traffic analysis, or a topology analysis to produce a first result” and “performing a second set of analyses on the first result to produce a second result representing a diagnostic of a device of the network that identifies a failure associated with the device,” as recited in amended claim 1 and the similar limitations recited in newly added claim 16. However, the examiner respectfully traverses. Kamble discloses gathering statistical data (network data) related to switching performance in a distributed network 110 (one or more networks) and generating symptoms 125 (first result) based on the statistical performance data related to switching performance and network traffic (root causes analysis, a traffic analysis, or a topology analysis), the symptoms indicate switching faults or underperformance in the distributed network 110 by singular or multiple components/switches (Fig. 1, [0019]-[0020], [0023]). The first set of analyses is performed when the symptoms 125 are generated based on the statistical performance data. Furthermore, Kamble discloses analyzing (perform second set of analyses) a batch of candidate symptoms 125 (first result) for potential causes of error or underperformance (diagnostic of a device of the network that identifies a failure) in the distributed network 110 (one or more networks). For example, if the symptoms 125 exhibit packet latency (failure) from two particular ports (device) within a switching path, then the system analysis engine 130 may refer to the relational knowledge database 140 for potential causes (diagnostic) of packet latency (failure) (Fig. 1, [0020]-[0021], [0023]). The potential causes of error correspond to the “second result.”
Based on the teachings recited above and the explanation provided, Kamble does in fact teach the claimed subject matter. Therefore, the applicant’s arguments are not persuasive.

Claim Objections
Claims 3, 7-8, 14-16, 18 and 20 are objected to because of the following informalities:
The limitation “…issue for a device of the network.” in claim 3, line 2, should be “…issue for [[a]] the device of the network.” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 18, line 2.
The limitation “…the first result to produce a second result representing a diagnostic of the device of the network identifies one or more patterns of failure associated with the device.” in claim 7, lines 2-3, should be “…the first result to produce [[a]] the second result representing [[a]] the diagnostic of the device of the network identifies one or more patterns of the failure associated with the device.” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 20, lines 2-3.
The limitation “…perform the first set of analyses on additional network data based on additional network data from the network to produce a third result…” in claim 8, lines 3-4, should be  “…perform the first set of analyses on additional network data  from the network to produce a third result…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
The limitation “…perform a second set of analyses on the second result to produce a fourth result…” in claim 8, line 5, should be “…perform [[a]] the second set of analyses on the  third result to produce a fourth result…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…to format the network data into a first form associated with the first set of analyses or the first result into a second form…” in claim 14, lines 2-3, should be  “…to format the network data into a first form associated with the first set of analyses or to format the first result into a second form…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
The limitation “…receive a request…” in claim 15, line 2, should be “…receive [[a]] the request…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
Claim 16 has been indicated as “(Currently Amended).” However, claim 16 is a new claim and should have been indicated as “(New).” Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification of the claimed invention fails to implicitly or explicitly describe the limitations of claim 8. For example, Claim 8, at least in part, recites “…wherein the one or more hierarchical analytics modules is further executable by the one or more processors to: perform the first set of analyses on additional network data based on additional network data from the network to produce a third result; perform a second set of analyses on the second result to produce a fourth result representing a diagnostic of an additional device of the network; and send, without receiving an additional request, additional formatted data corresponding to the fourth result to the requestor device.” However, the specification of the claimed invention fails to implicitly or explicitly describe the limitations of claim 8.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,973,392. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose performing data queries to obtain network data, performing a first set of analyses on the network data, performing a second set of analyses and sending data to a requestor device. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,637,743. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose performing data queries to obtain network data, performing a first set of analyses on the network data, performing a second set of analyses and sending data to a requestor device. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,070,439. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose performing data queries to obtain network data, performing a first set of analyses on the network data, performing a second set of analyses and sending data to a requestor device. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Kamble et al.” (US PGPUB 2014/0068338) (Hereinafter Kamble).
With respect to claim 1, Kamble teaches a computing system (diagnostic system 100; Fig. 1, [0017]) comprising:
a memory (memory 138; Fig. 1, [0020]);
one or more processors (processor 135; Fig. 1, [0020]) communicatively coupled with the memory (Fig. 1, [0020]); and
one or more hierarchical analytics modules stored in the memory and executable by the one or more processors (Fig. 1, [0013]) to:
perform a data query on a network to obtain network data (gathering operating statistics (network data) related to distributed network 110 (network); [0019]);
perform a first set of analyses on the network data by performing a root causes analysis, a traffic analysis, or a topology analysis to produce a first result (gathering statistical data (network data) related to switching performance in a distributed network 110 (network); [0019]. Symptoms 125 (first result) are generated based on the statistical performance data related to switching performance and network traffic (root causes analysis, a traffic analysis, or a topology analysis), the symptoms indicate switching faults or underperformance in the distributed network 110 by singular or multiple components/switches; Fig. 1, [0019]-[0020], [0023]. The first set of analyses is performed when the symptoms 125 are generated based on the statistical performance data);
perform a second set of analyses on the first result to produce a second result representing a diagnostic of a device of the network that identifies a failure associated with the device (analyzing (perform second set of analyses) a batch of candidate symptoms 125 (first result) for potential causes of error (diagnostic of a device) in the distributed network 110 (network). For example, if the symptoms 125 exhibit packet latency (failure) from two particular ports (device) within a switching path, then the system analysis engine 130 may refer to the relational knowledge database 140 for potential causes of packet latency (failure); Fig. 1, [0020]-[0021], [0023]. The potential causes of error correspond to the “second result.”); and
send formatted data corresponding to the second result to a requestor device in response to a request from the requestor device (providing an administrator (requestor) with the potential sources/causes of error (formatted data corresponding to the second result) and the potential actions rectifying the sources/causes of error (formatted data corresponding to the second result) in response to a query (request); Fig. 1, [0022]).

With respect to claim 2, Kamble teaches the computing system of claim 1, wherein the network data includes at least one of traffic flow data, topology data, alarm and event data, configuration data, maintenance data, planned changes data, routing data, performance counters data, security alerts, or trouble ticketing data (gathering operating statistics related to switching performance (performance counters data), network traffic (traffic flow data), current values of various exceptions on member network switches (routing data), error statistics data (trouble ticketing data), various status register values, various queue statuses and threshold conditions, various protocol related errors and trap and alarm conditions (alarm and event data); Fig. 1, [0019]-[0020], [0023]).

With respect to claim 6, Kamble teaches the computing system of claim 1, wherein an analysis of the second set of analyses performed on the first result is a capacity planning analysis, a cost of ownership analysis, or a performance/risk analysis (analyzing a batch of candidate symptoms 125 for potential diagnosis/causes of error (performance/risk analysis) and recommended course of action; [0020]-[0021]).

With respect to claim 7, Kamble teaches the computing system of claim 1, wherein performing the second set of analyses on the first result to produce a second result representing a diagnostic of the device of the network identifies one or more patterns of failure associated with the device (analyzing a batch of candidate symptoms 125 and some of the previously stored symptom statistics for potential diagnosis/causes of error and recommended course of action; [0020]-[0021]).

With respect to claim 10, Kamble teaches the computing system of claim 1, performing the first set of analyses on the network data to produce the first result comprises: identifying the network data as a first data type associated with the device of the network; and perform the first set of analyses on the network data to produce the first result based on the first data type (gathering statistical data (network data) related to switching performance in a distributed network 110 (network); [0019]. Symptoms 125 (first result) are generated based on the statistical performance data related to switching performance and network traffic, the symptoms indicate switching faults or underperformance in the distributed network 110 by singular or multiple components/switches; Fig. 1, [0019]-[0020], [0023]).

With respect to claim 12, Kamble teaches the computing system of claim 1, wherein: the network data includes traffic across the device of the network during an impact event for which there is a measurable difference in network performance after the impact event; and the first result includes information on an impact to the traffic across the device after the impact event (gathering statistical data (network data) related to switching performance in a distributed network 110 (network); [0019]. Symptoms 125 (first result identifying an impact event) are generated based on the statistical performance data related to switching performance and network traffic, the symptoms indicate switching faults or underperformance (measurable difference in network performance) in the distributed network 110 by singular or multiple components/switches; Fig. 1, [0019]-[0020], [0023]).

With respect to claim 13, Kamble teaches the computing system of claim 1, wherein the first result identifies that the device is associated with a trouble ticket (symptoms 125 are generated based on the statistical performance data, the symptoms indicate switching faults (trouble ticket) or underperformance in the distributed network 110 by singular or multiple components/switches/links; Fig. 1, [0019]-[0020]).

With respect to claim 15, Kamble teaches the computing system of claim 1, wherein the one or more hierarchical analytics modules is further executable by the one or more processors to receive a request from the requestor device for an analysis of the network (providing an administrator (requestor) with the potential sources/causes of error and the potential actions rectifying the sources/causes of error in response to a query (request); Fig. 1, [0022]).

The limitations of claims 16-17 and 19-20 are rejected in the analysis of claims 1-2 and 6-7 respectively and these claims are rejected on that basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamble in view of “Lakshmanan et al.” (US PGPUB 2014/0006871) (Hereinafter Lakshmanan).
With respect to claim 3, Kamble teaches the computing system of claim 1. Kamble does not teach wherein the root causes analysis identifies a root cause of an issue for a device of the network.
However, Lakshmanan teaches wherein the root causes analysis identifies a root cause of an issue for a device of the network (receiving and gathering network information, analyzing the gathered information to identify correlations, and for diagnosing a problem based upon the correlations. The diagnosis identifies a root cause of the problem; [0032]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying a root cause of an issue in a network to Kamble because Kamble discloses gathering operating statistics of a network and determining faults ([0019]) and Lakshmanan suggests identifying a root cause of an issue in a network ([0032]).
One of ordinary skill in the art would be motivated to utilize the teachings of Lakshmanan in the Kamble system in order to provide more effective diagnosis of network issues.

With respect to claim 8, Kamble teaches the computing system of claim 1, wherein the one or more hierarchical analytics modules is further executable by the one or more processors to:
perform the first set of analyses on additional network data based on additional network data from the network to produce a third result (Periodically gathering statistical data (network data) related to switching performance in a distributed network 110 (network); [0019]. Symptoms 125 (third result) are generated based on the statistical performance data related to switching performance and network traffic (root causes analysis, a traffic analysis, or a topology analysis), the symptoms indicate switching faults or underperformance in the distributed network 110 by singular or multiple components/switches; Fig. 1, [0019]-[0020], [0023]. The first set of analyses is performed when the symptoms 125 are generated based on the statistical performance data); and
perform a second set of analyses on the second result to produce a fourth result representing a diagnostic of an additional device of the network (analyzing (perform second set of analyses) a batch of candidate symptoms 125 (first result) for potential causes of error (diagnostic of a device) in the distributed network 110 (network). For example, if the symptoms 125 exhibit packet latency (failure) from two particular ports (device) within a switching path, then the system analysis engine 130 may refer to the relational knowledge database 140 for potential causes of packet latency (failure); Fig. 1, [0020]-[0021], [0023]).
Kamble does not teach send, without receiving an additional request, additional formatted data corresponding to the fourth result to the requestor device.
However, Lakshmanan teaches send, without receiving an additional request, additional formatted data corresponding to the fourth result to the requestor device (displaying only representative events from the cluster of events to a user for further analysis; [0059]-[0060], [0105]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate automatically reporting data to a requestor to Kamble because Kamble discloses providing an administrator with the potential sources/causes of error ([0022]) and Lakshmanan suggests automatically reporting data to a requestor ([0105]).
One of ordinary skill in the art would be motivated to utilize the teachings of Lakshmanan in the Kamble system in order to provide more effective reporting of network issues to a requestor.

The limitations of claim 18 are rejected in the analysis of claim 3 above and this claim is rejected on that basis.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamble in view of “Doran et al.” (US PGPUB 2010/0110932) (Hereinafter Doran).
With respect to claim 4, Kamble teaches the computing system of claim 1. Kamble does not teach wherein the traffic analysis identifies a plurality of highest utilized links in the network.
However, Doran teaches wherein the traffic analysis identifies a plurality of highest utilized links in the network (underused/overused links or devices can be singled out easily by applying a visual effect. FIG. 8 shows an example where the links show either over utilization or utilization within threshold. The over utilized links 54 are shown in orange and the correctly utilized links 56 in green; Fig. 8, [0099], [0101]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying highest utilized links to Kamble because Kamble discloses gathering operating statistics of a network and determining faults ([0019]) and Doran suggests identifying highest utilized links ([0101]).
One of ordinary skill in the art would be motivated to utilize the teachings of Doran in the Kamble system in order to provide more effective analysis of network information.

With respect to claim 11, Kamble teaches the computing system of claim 1. Kamble does not teach wherein the one or more hierarchical analytics modules is further executable by the one or more processors to perform the first set of analyses or the second set of analyses through an implementation of an application programming interface (API).
However, Doran teaches wherein the one or more hierarchical analytics modules is further executable by the one or more processors to perform the first set of analyses or the second set of analyses through an implementation of an application programming interface (API) (an application programming interface (API) enables network traffic flow data to be retrieved for network analysis; Fig. 30, [0227]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate an application programming interface (API) to Kamble because Kamble discloses querying a system analysis engine ([0022]) and Doran suggests using an application programming interface (API) ([0227]).
One of ordinary skill in the art would be motivated to utilize the teachings of Doran in the Kamble system in order to allow easier gathering and analysis of network information.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamble in view of “Sonkin et al.” (US PGPUB 2011/0087767) (Hereinafter Sonkin).
With respect to claim 5, Kamble teaches the computing system of claim 1. Kamble does not teach wherein the topology analysis identifies a topology of the network.
However, Sonkin teaches wherein the topology analysis identifies a topology of the network (network analysis group performs a check of the network topology; [0066]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying a network topology to Kamble because Kamble discloses gathering operating statistics of a network and determining faults ([0019]) and Sonkin suggests identifying a network topology ([0066]).
One of ordinary skill in the art would be motivated to utilize the teachings of Sonkin in the Kamble system in order to provide more effective analysis of network information.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamble in view of “Barras” (US PGPUB 2008/0126858).
With respect to claim 9, Kamble teaches the computing system of claim 1. Kamble does not teach wherein the one or more hierarchical analytics modules is further executable by the one or more processors to filter, before performing the first set of analyses, the network data based on a location, a device type, a data center, an application, or a service associated with the network.
However, Barras teaches wherein the one or more hierarchical analytics modules is further executable by the one or more processors to filter, before performing the first set of analyses, the network data based on a location, a device type, a data center, an application, or a service associated with the network (providing a network service engineer with a service interface that allows him or her to communicate with and examine devices, resources and entities within one or more network systems and sub-systems, such as network 100 and centers 130, to receive and monitor event data from those devices, resources and entities, and to be provided with a visual and interactive representation regarding the relative status of various subsystems and/or devices within the computing system; Fig. 1, [0049]-[0050], [0052]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate filtering network data to Kamble because Kamble discloses gathering operating statistics of a network and determining faults ([0019]) and Barras suggests filtering network data ([0049]).
One of ordinary skill in the art would be motivated to utilize the teachings of Barras in the Kamble system in order to provide more effective analysis of network information.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kamble in view of “Klump et al.” (US PGPUB 2009/0063395) (hereinafter Klump).
With respect to claim 14, Kamble teaches the computing system of claim 1. Kamble does not teach wherein the one or more hierarchical analytics modules is further executable by the one or more processors to format the network data into a first form associated with the first set of analyses or the first result into a second form associated with the second set of analyses.
However, Klump teaches wherein the one or more hierarchical analytics modules is further executable by the one or more processors to format the network data into a first form associated with the first set of analyses or the first result into a second form associated with the second set of analyses (network data is formatted in accordance with a format suitable for use by specific analysis tools; [0038]-[0040]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate formatting network data for analysis to Kamble because Kamble discloses analyzing network data ([0019]) and Klump suggests formatting network data for analysis ([0039]).
One of ordinary skill in the art would be motivated to utilize the teachings of Klump in the Kamble system in order to provide more effective analysis of network information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Liu et al. US 2013/0151700. Discloses obtaining, analyzing and displaying network report data.
Bloch et al. US 2004/0024859. Discloses network resource utilization assessment and reporting.
Akatoki et al. US 2013/0007262. Discloses monitoring various apparatuses coupled to a network.
Jain. US 2014/0136690. Discloses evaluating electronic network devices in view of cost and service level considerations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
May 31, 2022